EXHIBIT 10.1

2009 Change-in-Control

Executive Severance Plan

Hewitt Associates, Inc.

Effective November 2, 2009

Amended April 30, 2010



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment and Term of the Plan    2 Article 2. Definitions    2
Article 3. Severance Benefits    5 Article 4. Noncompetition and Confidentiality
   8 Article 5. Excise Taxes    8 Article 6. Contractual Rights and Legal
Remedies    9 Article 7. Successors    10 Article 8. Miscellaneous    10



--------------------------------------------------------------------------------

Hewitt Associates, Inc.

2009 Change-in-Control Executive Severance Plan

Article 1. Establishment and Term of the Plan

1.1 Establishment of the Plan. Hewitt Associates Inc. (hereinafter referred to
as the “Company”) hereby establishes a severance plan to be known as the
“Hewitt Associates, Inc. Change-in-Control Executive Severance Plan” (the
“Plan”). The Plan provides severance benefits to certain employees (as
identified in Appendix A) of the Company (“Executive” or “Executives”) upon
certain terminations of employment from the Company.

The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
in Control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control of the
Company.

1.2 Plan Term. This Plan will commence on November 2, 2009 (the “Effective
Date”) and shall continue in effect until this Plan is terminated by the
Company. The Company may terminate this Plan entirely or terminate any
individual Executive’s participation in the Plan at any time by (i) giving all
Executives written notice of Plan termination if terminating the Plan in its
entirety or (ii) giving the affected Executives written notice terminating the
affected Executives’ participation in the Plan. If such notice is properly
delivered by the Company, this Plan along with all corresponding rights, duties,
and covenants shall immediately expire; provided, however, that in the event a
Change in Control occurs within twelve (12) months after receipt of such notice,
such notice shall be deemed null and void and Executives’ participation in this
Plan shall not be affected by such notice.

1.3 Change-in-Control and Plan Term. Notwithstanding Section 1.2 above, in the
event that a Change in Control of the Company occurs during the Plan Term, the
Company may not terminate the Plan or any individual Executive’s participation
in the Plan during the period beginning on the date of the Change in Control
through the second anniversary of the Change in Control. This Plan shall
thereafter automatically terminate. This Plan shall be assigned to, and shall be
assumed by the purchaser in such Change in Control, as further provided in
Article 7 herein.

Article 2. Definitions

Wherever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

2



--------------------------------------------------------------------------------

  (b) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  (c) “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  (d) “Cause” shall mean the occurrence of any one or more of the following:

 

  (i) The Executive’s willful failure to substantially perform his duties with
the Company (other than any such failure resulting from the Executive’s
Disability), after a written demand for substantial performance is delivered to
the Executive that specifically identifies the manner in which the Committee
believes that the Executive has not substantially performed his duties, and the
Executive has failed to remedy the situation within fifteen (15) business days
of such written notice from the Company;

 

  (ii) Gross negligence in the performance of the Executive’s duties;

 

  (iii) The Executive’s conviction of, or plea of guilty or nolo contendere, to
any felony whatsoever, or any other crime involving the personal enrichment of
the Executive at the expense of the Company;

 

  (iv) The Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise;

 

  (v) Willful violation of any provision of the Company’s code of conduct; or

 

  (vi) Willful violation of any of the covenants contained in Article 4, as
applicable.

 

  (e) “Change in Control” shall occur if any of the following events occur:

 

  (a) The acquisition by any individual, entity, or group of Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities with respect to the election of Directors
of the Company;

 

  (b) The consummation of a reorganization, merger, or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which all or substantially all of the individuals or
entities who are the Beneficial Owners of the Company immediately prior to the
Corporate Transaction will beneficially own, directly or indirectly, more than
sixty percent (60%) of the outstanding shares of common stock of the resulting
entity and of the combined voting power of the outstanding securities entitled
to vote for the election of directors of such entity; or

 

  (c) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, that any individual who becomes a Director of the Company
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the Directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a Director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board.

 

3



--------------------------------------------------------------------------------

  (f) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

 

  (g) “Committee” means the Compensation and Leadership Committee of the Board
of Directors of the Company, or, if no Compensation and Leadership Committee
exists, then the full Board of Directors of the Company, or a committee of Board
members, as appointed by the full Board to administer this Plan.

 

  (h) “Company” means Hewitt Associates, Inc., a Delaware corporation, and any
successor thereto as provided in Article 7 herein.

 

  (i) “Disability” or “Disabled” shall have the meaning ascribed to such term in
the Company’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.

 

  (j) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 3.2 herein, which triggers the
payment of Severance Benefits hereunder.

 

  (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  (l) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following:

 

  (i) Without the written consent of the Executive, a material reduction in the
Executive’s duties, responsibilities, authority, title, or reporting
relationships, as in effect at any time within ninety (90) calendar prior to the
date of a Change in Control or at any time thereafter, or any other action by
the Company which results in a material diminution in Executive’s duties,
responsibilities, authority, title, or reporting relationships;

 

  (ii) The Company’s requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Executive’s principal job location
or office immediately prior to the Change in Control; except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s then present business travel obligations;

 

  (iii) A material reduction by the Company of the Executive’s Base Salary in
effect on the Effective Date hereof, or as the same shall be increased from time
to time;

 

  (iv) The failure of the Company to continue in effect, or the failure to
continue the Executive’s participation on substantially the same basis in, any
of the Company’s short-and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements in which the Executive participates prior to the Change in Control
of the Company unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; provided, however, that
a decrease in the Executive’s Target Annual Total Compensation in excess of ten
percent (10%) shall constitute Good Reason;

 

4



--------------------------------------------------------------------------------

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Plan, as contemplated in Article 7 herein; and

 

  (vi) A material breach of this Plan by the Company which is not remedied by
the Company within ten (10) business days of receipt of written notice of such
breach delivered by the Executive to the Company.

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

 

  (m) “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Plan relied upon, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

  (n) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

  (o) “Plan” means this Hewitt Associates, Inc. 2009 Change-in-Control Executive
Severance Plan.

 

  (p) “Qualifying Termination” means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

 

  (q) “Restrictive Covenant Agreement” means the Confidentiality Agreement
entered into between the Company and the Executive, as may be modified from time
to time.

 

  (r) “Severance Benefits” mean the severance benefits as provided in
Section 3.3(a) through 3.3(f) herein.

 

  (s) “Target Annual Total Compensation” shall mean the sum of all elements of
the Executive’s pay and benefits including the Executive’s Base Salary, target
annual incentives, target annualized long-term incentive grants, employee
benefits and retirement plans. For purposes of measuring target annualized
long-term incentive grant, the awards shall be measured on their date of grant
using reasonable assumptions, including, but not limited to, fair value
principles such as those identified in Statement of Financial Accounting
Standards No. 123, Share-Based Payment; the value of such awards shall be
annualized over the frequency of their grant. In the case of employee benefit
and retirement plans, the annual value of such plans shall be measured using
reasonable assumptions (including reasonable actuarial assumptions as
necessary).

Article 3. Severance Benefits

3.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 3.3 herein, if during the
term of this Plan there has been a Change in Control of the Company and if,
within twenty-four (24) calendar months immediately thereafter, the Executive’s
employment with the Company shall end for any reason specified in Section 3.2
herein as being a Qualifying Termination. The Severance Benefits described in
Section 3.3(a), 3.3(b), 3.3(c), and 3.3(d), (and Section 3.3(f) if applicable)
herein shall be paid in cash to the Executive in a single lump sum as soon as
practicable following the Qualifying Termination, but in no event later than
thirty (30) calendar days from such date; provided, however, that if it is
determined that Section 8.7 of this plan is applicable, the timing of such
payments shall be pursuant to Section 8.7.

 

5



--------------------------------------------------------------------------------

3.2 Qualifying Termination. The occurrence of any one or more of the following
events (a “Qualifying Termination”) within twenty-four (24) calendar months
immediately following a Change in Control of the Company shall trigger the
payment of Severance Benefits to the Executive, as such benefits are described
under Section 3.3 herein:

 

  (a) The Company’s involuntary termination of the Executive’s employment
without Cause; or

 

  (b) The Executive’s voluntary termination of employment for Good Reason.

A Qualifying Termination shall also include an involuntary termination of the
Executive’s employment without Cause within six (6) months prior to a Change in
Control if such termination occurs at the request of any third party involved in
the Change-in-Control transaction; in such event, the date of Qualifying
Termination shall be deemed to be the date of the Change in Control. A
Qualifying Termination shall not include a termination of the Executive’s
employment within twenty-four (24) calendar months after a Change in Control by
reason of death, Disability, the Executive’s voluntary termination without Good
Reason, or the Company’s involuntary termination of the Executive’s employment
for Cause.

3.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2
herein, the Company shall pay to the Executive and provide the Executive with
the following:

 

  (a) A lump-sum cash amount equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the date of the Qualifying
Termination. Such payment shall constitute full satisfaction for these amounts
owed to the Executive.

 

  (b) Any amount payable to the Executive under the annual bonus plan then in
effect in respect of the most recently completed fiscal year, to the extent not
theretofore paid and not otherwise subject to deferral under a qualified or
nonqualified deferred compensation plan. Such payment shall constitute full
satisfaction for these amounts owed to the Executive.

 

  (c) A lump-sum cash amount equal to the sum of: (i) two (2) multiplied by the
Executive’s annual rate of Base Salary in effect upon the date of the Qualifying
Termination or, if greater, by the Executive’s annual rate of Base Salary in
effect immediately prior to the occurrence of the Change in Control plus
(ii) two (2) multiplied by the Executive’s then current target bonus opportunity
established under the annual bonus plan in effect for the bonus plan year in
which the date of the Executive’s Qualifying Termination occurs or, if greater,
the Executive’s target bonus opportunity in effect prior to the occurrence of
the Change in Control.

 

  (d) A lump-sum cash amount equal to the greater of: (i) the Executive’s
then-current target bonus opportunity established under the annual bonus plan
for the plan year in which the Executive’s date of Qualifying Termination
occurs; or (ii) the Executive’s target bonus opportunity in effect prior to the
occurrence of the Change in Control, adjusted on a pro rata basis based on the
number of days the Executive was actually employed during such plan year. Such
payment shall constitute full satisfaction for these amounts owed to the
Executive.

 

6



--------------------------------------------------------------------------------

  (e) Unless otherwise provided in a plan document, award agreement, or
otherwise, all outstanding equity-based long-term incentive vehicles, including
but not limited to stock options, stock appreciation rights, restricted stock,
or restricted stock units (“Equity Awards”) shall become immediately vested in
full upon a Qualifying Termination. In the event such Equity Awards would not
otherwise vest solely by the continued employment of the Executive (“Performance
Vesting Equity Awards”), such Performance Vesting Awards shall vest at the time
of the Change in Control. The number of shares that shall vest shall be
determined as if a target level of performance had been achieved and shall be
prorated based on the length of time within the performance period elapsed prior
to the Change in Control.

 

  (f) Subject to clauses (i) and (ii), Company shall provide, at the exact same
cost to the Executive, and at the same coverage level as in effect as of the
Executive’s date of the Qualifying Termination (subject to changes in coverage
levels applicable to all employees generally), a continuation of the Executive’s
(and the Executive’s eligible dependents’) health insurance coverage for
twenty-four (24) months from the date of the Qualifying Termination. The
applicable COBRA health insurance benefit continuation period shall begin
coincident with the beginning of this twenty-four (24) month benefit
continuation period.

(i) If the Executive becomes covered under the health insurance coverage of a
subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of the Executive or the Executive’s
eligible dependents, this health insurance benefit coverage by the Company shall
be discontinued prior to the end of the twenty-four (24) month continuation
period. For purposes of enforcing this offset provision, the Executive shall
have a duty to inform the Company as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment. The Executive shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.

(ii) If, as of the Executive’s Date of Termination, the provision to the
Executive of the health insurance coverage described in this Section 3.3(f)
would either (1) violate the terms of the health insurance plan (or any other
related insurance policies) or (2) violate any of the Code’s nondiscrimination
requirements applicable to the health insurance coverage, then Company, shall
pay the Executive, in lieu of the health insurance coverage described under this
Section 3.3(f), a lump sum cash payment equal to the total monthly premiums (or
in the case of a self funded plan, the cost of COBRA continuation coverage) that
would have been paid by Company for the Executive under the health insurance
plan from the date of termination through the second anniversary of such date.

In the event that any health insurance coverage provided under this
Section 3.3(f) is subject to federal, state, or local income or employment
taxes, or in the event that a lump sum payment is made in lieu of health
insurance coverage under Section 3.3(f)(ii), Company shall provide Executive
with an additional payment in the amount necessary such that after payment by
the Executive of all such taxes (calculated after assuming the Executive pays
such taxes for the year in which the payment or benefit occurs at the highest
marginal tax rate applicable), including the taxes imposed on the additional
payments, the Executive effectively received coverage on a tax free basis or
retains a cash amount equal to the health insurance cash payments provided
pursuant to this Section 3.3(f)(ii). Any such additional payment for taxes shall
be made by the end of the Executive’s tax year next following the Executive’s
tax year in which the coverage under this Section 3.3(f) is includable in the
Executive’s income.

 

7



--------------------------------------------------------------------------------

3.4 Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Company shall pay the Executive all amounts described in
Section 3.3(a) and (b) herein through the Effective Date of Termination. All
other benefits due Executive shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

3.5 Termination Due to Death. Following a Change in Control, if the Executive’s
employment with the Company is terminated by reason of death, the Company shall
pay the Executive’s estate all amounts described in Section 3.3(a) and
(b) herein through the Effective Date of Termination. All other benefits due
Executive shall be determined in accordance with the Company’s retirement,
survivor’s benefits, insurance, and other applicable programs then in effect.

3.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 3.2(b) herein, the Company shall pay
the Executive all amounts described in Section 3.3(a) and (b) herein through the
Effective Date of Termination, plus all other amounts to which the Executive is
entitled under any compensation plans of the Company at the time such payments
are due, and the Company shall have no further obligations to the Executive
under this Plan.

3.7 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party.

Article 4. Restrictive Covenants

During the term of this Plan and for the applicable period specified in the
Restrictive Covenant Agreement, Executive shall comply with all terms of the
Restrictive Covenant Agreement. In the event Executive fails to comply with any
of the Restrictive Covenant Agreement terms, Executive’s participation in this
Plan and Executive’s benefits due hereunder shall automatically terminate and
any benefits previously received under this Plan shall immediately be returned
back to the Company.

Article 5. Excise Taxes

5.1 Reduction in Benefits to Avoid Excise Taxes. If the Executive becomes
entitled to Severance Benefits under this Plan, or benefits under any other
agreement with or plan of the Company (in the aggregate, the “Total Payments”),
and if all or any part of the Total Payments will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (or any similar tax that may
hereafter be imposed), the Executive’s Severance Benefits under this Plan shall
be reduced to the maximum amount that may be paid without incurring the Excise
Tax. If the Severance Benefits become subject to such a reduction, the amount
due to the Executive under Section 3.3(c) shall first be reduced; thereafter,
the Committee shall determine how the remainder of the Severance Benefits shall
be reduced. Notwithstanding the above, if the net amount expected to be retained
by the Executive after income and other taxes are paid on the reduced Severance
Benefits is less than the amount the Executive would have retained without the
reduction described in this paragraph, then there shall be no reduction in the
Severance Benefits under this Plan for the purpose of avoiding the Excise Tax.

 

8



--------------------------------------------------------------------------------

5.2 Tax Computation. In determining the potential impact of the Excise Tax, the
Company may rely on any advice it deems appropriate, including, but not limited
to, the counsel of its independent auditors. All calculations for purposes of
determining whether any of the Total Payments will be subject to the Excise Tax
and the amounts of such Excise Tax will be made in accordance with applicable
rules and regulations under Section 280G of the Code in effect at the relevant
time.

5.3 Subsequent Recalculation. If the Internal Revenue Service adjusts the
computation of the Company so that the Executive did not receive the greatest
net benefit, the Company shall reimburse the Executive for the full amount
necessary to make the Executive whole, plus a market rate of interest, as
reasonably determined by the Committee.

Article 6. Contractual Rights and Legal Remedies

6.1 Payment Obligations Absolute. The Company’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against the Executive or anyone else. All amounts payable by the
Company hereunder shall be paid without notice or demand.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Plan, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in
Section 3.3(f) herein.

6.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

6.3 Arbitration. The Executive shall have the right and option to elect (in lieu
of litigation) to have any dispute or controversy arising under or in connection
with this Plan settled by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by the Executive within fifty
(50) miles from the location of his or her job with the Company, in accordance
with the rules of the American Arbitration Association then in effect. The
Executive’s election to arbitrate, as herein provided, and the decision of the
arbitrators in that proceeding, shall be binding on the Company and the
Executive. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

 

9



--------------------------------------------------------------------------------

6.4 Legal Fees and Expenses. The Company shall pay all reasonable legal fees,
costs of litigation, costs of arbitration, prejudgment interest, and other
expenses which are incurred in good faith by the Executive as a result of the
Company’s refusal to provide the benefits to which the Executive becomes
entitled under this Plan, or as a result of the Company’s (or any third party’s)
contesting the validity, enforceability, or interpretation of the Plan, or as a
result of any conflict between the parties pertaining to this Plan; provided,
however, that if the court (or arbitration panel, as applicable) determines that
the Executive’s claims were arbitrary and capricious, the Company shall have no
obligation hereunder.

Article 7. Successors

7.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place. Regardless
of whether such agreement is executed, this Plan shall be binding upon any
successor in accordance with the operation of law and such successor shall be
deemed the “Company” for purposes of this Plan.

7.2 Assignment by the Executive. This Plan shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him hereunder had he
continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

Article 8. Miscellaneous

8.1 Employment Status. This Plan is not, and nothing herein shall be deemed to
create, an employment contract between the Executive and the Company or any of
its subsidiaries. The Executive acknowledges that the rights of the Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 3.2).

8.2 Entire Plan. This Plan contains the entire understanding of the Company and
the Executive with respect to the subject matter hereof. In addition, the
payments provided for under this Plan in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program, or policy of the Company to which the
Executive might otherwise be entitled.

8.3 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices.

8.4 Conflicting Plans. This Plan completely supersedes any and all prior
change-in-control agreements or understandings, oral or written, entered into by
and between the Company and the Executive, with respect to the subject matter
hereof, and all amendments thereto, in their entirety. Further, the Executive
hereby

 

10



--------------------------------------------------------------------------------

represents and warrants to the Company that his entering into this Plan, and the
obligations and duties undertaken by him hereunder, will not conflict with,
constitute a breach of, or otherwise violate the terms of, any other employment
or other agreement to which he is a party, except to the extent any such
conflict, breach, or violation under any such agreement has been disclosed to
the Board in writing in advance of the signing of this Plan.

8.5 Includable Compensation. Severance Benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Executive’s
benefits under any other plan or program of the Company unless otherwise
provided by such other plan or program.

8.6 Tax Withholding. The Company shall withhold from any amounts payable under
this Plan all federal, state, city, or other taxes as legally required to be
withheld.

8.7 Internal Revenue Code Section 409A. Notwithstanding anything under the Plan
to the contrary, any distributions of nonqualified deferred compensation (as
defined under Code Section 409A) to a specified employee (as defined under Code
Section 409A and as further defined by the Compensation and Leadership Committee
of the Board) on account of separation from service that would otherwise be due
during the period beginning on the date of separation of service and ending six
months following separation from service (the “delay period”) shall be paid on
the first business day following the end of the delay period. Furthermore, the
Company shall, to the extent necessary and only to the extent necessary, modify
the timing of delivery of Severance Benefits if it is determined that the timing
would subject the Severance Benefits to the additional tax and/or interest
assessed under Code Section 409A. In such event, such payments shall occur as
soon as practicable without causing such payment to trigger tax penalty under
Code Section 409A.

8.8 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
this Plan are not part of the provisions hereof and shall have no force and
effect.

Notwithstanding any other provisions of this Plan to the contrary, the Company
shall have no obligation to make any payment to the Executive hereunder to the
extent, but only to the extent, that such payment is prohibited by the terms of
any final order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Plan not expressly subject to such order.

8.9 Modification. Provisions of this Plan may be modified or waived by the
Company; provided, however, that during the period beginning on the date of the
Change in Control and ending on the second anniversary of such Change in
Control, no provision of this Plan may be modified or waived unless such
modification or waiver is agreed to in writing and signed by the affected
Executives then covered by the Plan and by a member of the Compensation and
Leadership Committee of the Board, as applicable, or by the respective parties’
legal representatives or successors; provided further that any modification or
waiver occurring during the twelve (12) months immediately prior to the Change
in Control shall be deemed null and void unless such modification or waiver is
agreed to in writing and signed by the affected Executive’s then covered by the
Plan and by a member of the Compensation and Leadership Committee of the Board,
as applicable, or by the respective parties’ legal representatives or
successors. Modifications or waivers agreed to in writing may affect only those
Executives who have signed such modification or waiver.

8.10 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.

8.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Plan without giving effect to principles of conflicts of laws.

 

11



--------------------------------------------------------------------------------

Appendix A—Covered Executives

[Names Omitted]